DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossman (8,162,376).
Grossman discloses a vehicle body comprising a vehicle cabin, a seat disposed inside the vehicle cabin, a first planar member (72) fixed to the vehicle body, a second planar body (20) that is allowed to be disposed between the first planar member (72) and the seat, and an input device (60), as shown in Figures 1 and 5.  The vehicle inherently has at least one wheel disposed along a predetermined direction in the vehicle body, as is industry standard.  The first planar member (72) separates the vehicle cabin from an outside of the vehicle, as shown in Figure 1. The first planar member (72) is disposed further toward the outside of the vehicle than the seat in the predetermined direction and has a first transmittance for visible light (17), as shown in Figure 1.  The second planar member (20) has a second transmittance for visible light that is smaller than the first transmittance since it blocks light, as shown in Figure 1.  The second planar member (20) is disposed between the first planar member (72) and the seat in a case where a predetermined input is performed on the input device (60), as shown in Figure 5 and disclosed on lines 13-16 of column 6. In reference to claim 2, the vehicle body comprises at least one lighting, as is required by law. The at least one lighting comprises a first lighting that applies light in the predetermined one direction, as is required by law.  The first lighting is the headlights.  In reference to claim 3, the at least one lighting is a plurality of lightings comprising the first lighting, as required by law.  The first lighting is configured to apply light stronger than that of others of the plurality of lightings.  The others of the plurality of lightings includes turn signals and side markers.  These are required by law.  In reference to claim 4, a movement mechanism (30,50,53-55) moves the second planar member (20) to a position between the first planar member (72) and the seat when the predetermined input is performed on the input device (60).  In reference to claim 5, the second planar member (20) is exposed from a storage area (21a) when the predetermined input is performed on the input device (60), as shown in Figures 1 and 5.  In reference to claim 7, a controller (67) performs control such that the second planar member (20) is disposed between the first planar member (72) and the seat when the predetermined input is performed on the input device (60), as shown in Figures 1 and 5.  In reference to claim 8, the input device (60) is configured to receive an input from an occupant of the vehicle, as disclosed on lines 1-10 of column 7.  In reference to claim 9, the input device (60) is an operation device that is configured to receive an operation from the occupant, as disclosed on lines 1-10 of column 7.  In reference to claim 20, the seat is a first seat and the vehicle comprises a third seat that is disposed along a direction perpendicular to the predetermined one direction, as shown in Figure 5.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (8,162,376) in view of Faraque et al. (US 2018/0126941).
Grossman does not disclose the specifics about the seating.
Faraque et al. discloses connecting a seat (14,16) to the floor (36) by a rotation shaft (40) to allow the seat to rotate, as shown in Figured 1, 3, and 5.  In reference to claim 11, the rotation shaft (40) extends in a direction perpendicular to the floor surface (36), as shown in Figures 1-3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the seat of Grossman to the floor by a rotation shaft that is perpendicular to the floor, as taught by Faraque et al., resulting in the second planar member being disposed between the seat and the first planar member during rotation of the seat to allow passengers of autonomous vehicles to face each other to improve communication.  
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (8,162,376) in view of Strasdat et al. (US 2016/0152163).
Grossman does not disclose the details of the seats.
Strasdat et al. teaches providing a second seat (5) that is disposed along the predetermined one direction with the first seat (4), as shown in Figures 1A-1C.  In reference to claim 13, the backrest of the first seat (4) and the backrest of the second seat (5) are allowed to face each other, as shown in Figure 1C.  In reference to claim 14, the backrest of the first seat (4) and the backrest of the second seat (5) are allowed to be directed in the same direction, as shown in Figure 1A.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
	provide a second seat disposed along the predetermined one direction with the first seat of Grossman, as taught by Strasdat et al., to increase passenger seating and functionality; and,
	provide a rotation system for the first seat of Grossman, as taught by Strasdat et al., resulting in the dashboard of Grossman restricting the movable range of the backrest of the first seat, to allow passengers of autonomous vehicles to face each other to improve communication.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (8,162,376) in view of Kothari (US 2017/0013188).
Grossman does not disclose the display device.
Kothari teaches providing a display device (102) on a surface of a second planar member, a sun visor, facing the seat, as shown in Figure 1 and disclosed in paragraph [0134].  In reference to claim 24, the display device (102) has a rectangular shape, as shown in Figure 1.  The long side direction of the rectangular shape extends along a direction perpendicular to the predetermined one direction, as shown in Figure 1.  In reference to claim 25, the display device is configured to display an image, as shown in Figure 1 and disclosed in paragraph [0132].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a display device on the seat facing surface of the second planar member of Grossman, as taught by Kothari, to allow a user to take pictures and videos, reduce glare to improve vision, and view pictures and videos. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman (8,162,376) in view of Strasdat et al. (US 2016/0152163).
Grossman does not disclose the vehicle is configured to perform autonomous traveling.
Strasdat et al. teaches configuring a vehicle to perform autonomous traveling, as disclosed in paragraph [0041].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the vehicle Grossman to perform autonomous traveling, as taught by Strasdat et al., to allow the vehicle to transport passengers while the passengers focus on tasks other than driving.
Allowable Subject Matter
Claims 6, 16-19, 21, 22, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/           Primary Examiner, Art Unit 3612                                                                                                                                                                                             	June 10, 2022